Case 1:15-cr-00637-KAM Document 722 Filed 01/21/20 Page 1 of 3 PageID #: 23835
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201


                                                   January 21, 2020

By ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States of America v. Martin Shkreli,
                     Criminal Docket Nos. CR-15-0637 (KAM) (E.D.N.Y.)

Dear Judge Matsumoto:

               The government respectfully writes to provide the Court with an update
concerning the government’s August 1, 2019 letter motion (“Motion”) in which the
government requests that the Court enter an order directing the Clerk of the Court to transfer
funds on deposit in an interest bearing Court Registry Investment System (“CRIS”) account
to the Registry of the Court for distribution and application to the fine and restitution
judgments imposed upon the defendant, Martin Shkreli (“Defendant”). [Dkt. 714]
Specifically, the government writes to inform the Court that on November 18, 2019, the
Supreme Court of the United States denied Defendant’s Petition for a Writ of Certiorari. See
Shkreli v. United States, No. 19-495, 2019 WL 6107802 (U.S. Nov. 18, 2019) cert. denied.
As Defendant has now exhausted his appellate rights, and there were no other objections to
the government’s Motion, the government respectfully requests that the Court enter the
attached amended proposed order.

               By way of background, on March 9, 2018, Defendant was sentenced in
connection with his conviction for securities fraud and conspiracy to commit securities fraud.
[Dkt. 565] The Court imposed, inter alia, a fine in the amount of $75,000 and a special
assessment of $300. Id. On April 9, 2018, the Court issued a restitution order, pursuant to
the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A, et seq., finding that
victim Richard Kocher was owed restitution in the amount of $388,336.49. Defendant filed
a notice of appeal and an amended notice of appeal on March 26, 2018, and April 13, 2018,
respectively. [Dkt. 568 and 581]

               On July 10, 2018, upon application of the government, the Court issued an
order, directing E*TRADE Securities LLC to withdraw $464,894.13 from a brokerage
Case 1:15-cr-00637-KAM Document 722 Filed 01/21/20 Page 2 of 3 PageID #: 23836



account belonging to Defendant, and to issue a check in that amount to the Clerk of Court,
for application to the restitution and fine imposed against Defendant. [Dkt 636] (the
“Turnover Order”). E*TRADE Securities LLC complied with the Turnover Order and the
funds were received by the Clerk of the Court on September 26, 2018 (the “ETRADE
funds”). Thereafter, on October 10, 2018, upon application of the government, and in
consideration of Defendant’s pending appeal, the Court issued an Order directing the Clerk
of the Court to transfer the funds on deposit with it to an interest-bearing CRIS account. [Dkt
684] Accordingly, the Clerk of the Court transferred $465,083.29 to the CRIS account.1

               On July 18, 2019, the Second Circuit issued a decision affirming Defendant’s
conviction and sentence. United States v. Shkreli, No. 18-CR-819, 2019 WL 3228933
(Summary Order) (2d Cir. July 18, 2019). Subsequently, on August 1, 2019, the government
submitted the present Motion requesting that the Court enter an order directing the Clerk of
the Court to transfer the funds on deposit in the CRIS account back to the Registry of the
Court for distribution and application to the fine and restitution judgments imposed upon
Defendant. [Dkt 714] On August 2, 2019, Defendant’s counsel submitted a response
opposing the Motion solely on the ground that Defendant had not yet exhausted his right to
appeal his conviction. [Dkt 715] Specifically, counsel cited Defendant’s intent to appeal his
conviction and sentence to the United States Supreme Court as the basis for his opposition.
See Id.

              On October 10, 2019, Defendant filed a Petition for a Writ of Certiorari. On
November 18, 2019, the Supreme Court denied Defendant’s petition. See Shkreli v. United
States, No. 19-495, 2019 WL 6107802 (U.S. Nov. 18, 2019) cert. denied.

               As of January 9, 2020, the amount on deposit in the CRIS account was
$477,529.40, and the balance owed by Defendant for the fine and restitution is $468,504.40.
Additionally, there is currently $1025.19 on deposit with the Clerk of the Court in a
noninterest-bearing account, which consists of payments made by Defendant through the
Inmate Financial Responsibility Program after the transfer of funds into the CRIS account.

               Based on the foregoing, the government respectfully requests that the Court
execute the enclosed proposed order, directing the Clerk of the Court to transfer all funds on
deposit in the CRIS into the Registry of the Court to be disbursed and applied, in the
following order, to: (1) the principal and interest owed on Defendant’s restitution liability;


1
  The amount transferred to the CRIS account was $189.16 more than the amount received
from E*TRADE. The difference was the result of Defendant having paid $771.34 towards
his criminal monetary penalties prior to the transfer of the ETRADE funds. The first $300 of
these payments was applied to the assessment imposed against Defendant, as required by 18
U.S.C. § 3612(c), and $282.18 was distributed by the Clerk of the Court to the victim
identified in the judgment. The remaining $189.16 was transferred to the CRIS account
along with the ETRADE funds.


                                               2
Case 1:15-cr-00637-KAM Document 722 Filed 01/21/20 Page 3 of 3 PageID #: 23837



(2) the principal and interest owed on Defendant’s fine; and (3) a refund of any resulting
overpayment to Defendant. See 18 U.S.C. § 3612 (c) and (i).

               The government thanks the Court for its attention to this matter.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                              By:      /s/
                                                    THOMAS R. PRICE
                                                    Assistant U.S. Attorney
                                                    (718) 254-6360


cc:   Martin Shkreli (via First Class Mail)
      Defendant

      Counsel of Record (via ECF)

      Richard Kocher (via First Class Mail)




                                                3
